40 F.3d 1245
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Joel Amos MITCHELL, Defendant Appellant.
No. 94-6702.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1994.Decided Nov. 2, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-92-905).
Joel Amos Mitchell, appellant Pro Se.
Jennie M. Waering, Office of the United States Atty., Roanoke, VA, for appellee.
W.D.Va.
DISMISSED.
Before WILKINSON, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Joel Mitchell appeals the district court's denial of his motion for release pending this Court's disposition of the appeal in United States v. Mitchell, No. 94-6363 (4th Cir.  Sept. 28, 1994) (unpublished).  Because that appeal has been decided, the present appeal is moot.   See generally Murphy v. Hunt, 455 U.S. 478, 481 (1982).  Consequently, we deny Mitchell's motion for bail pending appeal filed in this Court, and we dismiss this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
DISMISSED.